Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

Among

 

KODIAK OIL & GAS (USA) INC.
as Borrower,

 

WELLS FARGO BANK, N.A.,
as Administrative Agent,

 

and

 

The Lenders Signatory Hereto

 

Effective as of April 13, 2011

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) executed
effective as of April 13, 2011 (the “Second Amendment Effective Date”) is among
Kodiak Oil & Gas (USA) Inc., a Colorado corporation (the “Borrower”), each of
the Lenders that is a signatory hereto and Wells Fargo Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

 

Recitals

 

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of May 24, 2010, as amended by that
certain First Amendment dated as of November 30, 2010 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

 

B.            The Administrative Agent, the Borrower and the Majority Lenders
have agreed to amend certain provisions of the Credit Agreement.

 

C.            NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.               Defined Terms. Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Second Amendment,
shall have the meaning ascribed such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Second Amendment refer to
the Credit Agreement.

 

Section 2.               Amendments to Credit Agreement.

 

2.1             Definitions. Section 1.02 is hereby amended by amending and
restating the following definitions:

 

“‘Agreement’ means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of November 30, 2010 and that certain
Second Amendment dated as of April 13, 2011, as the same may from time to time
be further amended, modified, supplemented or restated.

 

‘Applicable Margin’ means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

--------------------------------------------------------------------------------


 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization

 

<25.0%

 

>25.0%

 

>50.0%

 

>75.0%

 

>90.0%

Percentage

 

 

 

<50.0%

 

<75.0%

 

<90.0%

 

 

Eurodollar Loans

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

2.75%

ABR Loans

 

0.75%

 

1.00%

 

1.25%

 

1.50%

 

1.75%

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.”

 

2.2             Section 3.05(e). Section 3.05(e) is hereby amended and restated
as follows:

 

“(e)         Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent for the pro rata account of each Lender, a Borrowing Base
increase fee equal to 0.5% on the amount of (i) each increase of the Borrowing
Base based on Oil and Gas Properties of the Borrower and its Subsidiaries
previously included in the previous Borrowing Base over the most recent
Borrowing Base and (ii) each increase in the Borrowing Base attributable to new
Oil and Gas Properties acquired by the Borrower and its Subsidiaries over the
most recent Borrowing Base. Such Borrowing Base increase fee may be subject to
adjustment based upon market conditions and the Borrower’s financial profile,
but in no event will any adjustment which increases such fee become effective
unless the Borrower has received written notice of any such increase 10 days
prior to the effectiveness of such increase.”

 

Section 3.               Borrowing Base.

 

3.1             Borrowing Base. For the period from and including the Second
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $75,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12 of the Credit
Agreement.

 

3.2             Borrowing Base Increase Fee. The Borrower, Administrative Agent
and the Lender each waive the 10 day notice required by Section 3.05(e) with
regard to the adjustment in the Borrowing Base increase fee and agree that such
increase fee for purposes of the increase in the Borrowing Base set forth in
Section 3.1 of this Second Amendment shall be 0.5% of the increase in the
Borrowing Base.

 

Page - 2

--------------------------------------------------------------------------------


 

Section 4                Conditions Precedent. The effectiveness of this Second
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 4,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance (or waived in accordance with Section 12.02 of the Credit
Agreement):

 

4.1             Second Amendment. The Administrative Agent shall have received
multiple counterparts of this Second Amendment as requested from the Borrower
and each Lender.

 

4.2             No Default. No Default or Event of Default shall have occurred
and be continuing as of the Second Amendment Effective Date.

 

4.3             Fees. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the date
hereof, including a Borrowing Base increase fee equal to 0.5% of the increase of
the Borrowing Base set forth in this Second Amendment of $25,000,000.

 

4.4             Other. The Administrative Agent shall have received such other
documents as the Administrative Agent or special counsel to the Administrative
Agent may reasonably request in advance in writing.

 

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted by Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.               Ratification and Affirmation; Representations and
Warranties; Etc. The Borrower hereby (a) acknowledges the terms of this Second
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect
as expressly amended hereby; and (c) represents and warrants to the Lenders
that, as of the date hereof, after giving effect to the terms of this Second
Amendment: (i) all of the representations and warranties contained in each Loan
Document to which the Borrower is a party are true and correct in all material
respects as though made on and as of the Second Amendment Effective Date (unless
made as of a specific earlier date, in which case, was true as of such date);
(ii) no Default or Event of Default has occurred and is continuing; and (iii) no
event or events have occurred which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

Section 6.               Miscellaneous.

 

6.1             Confirmation. The provisions of the Credit Agreement (as amended
by this

 

Page - 3

--------------------------------------------------------------------------------


 

Second Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Second Amendment. This Second
Amendment shall constitute a Loan Document, as such term is defined in the
Credit Agreement.

 

6.2             No Waiver. Neither the execution by the Administrative Agent or
the Lenders of this Second Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Second Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Second Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) amend or alter any provision of the Credit
Agreement (other than the amendments provided for in Section 2 of the Second
Amendment), the other Loan Documents, or any other contract or instrument, or
(c) constitute any course of dealing or other basis for altering any obligation
of the Borrower or any right, privilege or remedy of the Administrative Agent or
the Lenders under the Credit Agreement, the other Loan Documents, or any other
contract or instrument. Nothing in this Second Amendment shall be construed to
be a consent by the Administrative Agent or the Lenders to any Default or Event
of Default. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

 

6.3             Counterparts. This Second Amendment may be executed by one or
more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

6.4             Successors and Assigns. This Second Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

6.5             Payment of Expenses. In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable and documented out-of-pocket costs and
reasonable expenses incurred in connection with this Second Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable and documented fees and
disbursements of counsel to the Administrative Agent.

 

6.6             Severability. Any provision of this Second Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any

 

Page - 4

--------------------------------------------------------------------------------


 

such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

6.7           No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6.8           Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF COLORADO.

 

Page - 5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

KODIAK OIL & GAS (USA) INC.

 

 

 

 

 

By:

/s/ James P. Henderson

 

Name:

James P. Henderson

 

Title:

Chief Financial Officer

 

Signature Page - 1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

 

 

 

 

 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Oleg Kogan

 

Name:

Oleg Kogan

 

Title:

Director

 

Signature Page - 2

--------------------------------------------------------------------------------